Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the City of New York, dated August 16, 1978 and made after a hearing, which found the petitioner guilty of violating departmental rules and regulations and dismissed him from his position as a school custodian. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The charges against petitioner, a school custodian for the respondent board, asserted that he was employed both by the board and by the Department of Social Services (DSS) between the period of September 26, 1974 and October 27, 1976, that on numerous occasions the work hours for the two positions overlapped and that petitioner left his job with the board early to report to work at DSS. He was also charged with misrepresenting to DSS the hours that he worked for that agency and with failing to file a requisite form to certify the compatibility of his dual employment. On the record before us there exists substantial evidence to support the determination. Moreover, the penalty of dismissal is not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Lastly, we note that we have examined petitioner’s further arguments, including, inter alia, improper review of the hearing transcript by the board members, double jeopardy, and findings based on evidence dehors the record, and find them to be without merit. Lazer, J. P., Rabin, Gulotta and Cohalan, JJ., concur.